ORDER

PER CURIAM.
Cedric Clerk (Defendant) appeals from the judgment entered in the Circuit Court of St. Louis City after a jury trial convicting him of one count each of first degree murder under Section 565.020 RSMo 1994 and armed criminal action under Section 571.015 RSMo 1994. Defendant contends the trial court erred in allowing evidence of his certification hearing and evidence of his juvenile record. Defendant also contends that the trial court erred in denying his Motion for Judgment of Acquittal or in the Aternative, for a New Trial because the evidence was insufficient as a matter of law to prove the deliberation element of first degree murder.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror could have found defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo.banc 1993). An extended opinion would serve no jurispru*243dential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).